By the court:
Rost, J.
The defendant excepted to the action in this case, on the ground, that the plaintiff was born a slave; that he has never been emancipated in conformity with the laws made for the emancipation of slaves, and is without capacity to stand in judgment. The exception was sustained in the court below, and the plaintiff has appealed.
The facts are as stated by the defendant, and the legal inference which grows from them, is inevitable. Although the plaintiffs’ master may have lost his right of dominion over him, by receiving from him a sum of money for his emancipation, and by permitting him to eujoy his liberty for more than ten years, the act of emancipation passed according to the forms of law, can alone give him the status of a free man, which he must have before he can prosecute a claim, such as this, in a court of justice. Before emancipation, he can only appear in court to claim his freedom.
We are, therefore, under the painful necessity of affirming the judgment.
We deem it our duty to state, the cause of the plantiff appears to us a just one ; and, that he is not without a remedy. His master may claim, in his own name, the benefit of the contract entered into by him, and the damages resulting from the breach of it by the defendant, and he will, no doubt, deem it his duty to do so.
The right of the master to claim the services of his slaves may cease, but his duty to protect them, terminates only with their life. Even after emancipation, he is bound, not only to protect, but also to maintain them, when they are no longer able to maintain themselves.
The judgment is affirmed, with costs, without prejudice to a future action.